 In the Matter of KEYSTONE PRINTING SERVICE-WAUKEGAN NEWS-SUN, EMPLOYERandCHICAGO NEWSPAPER GUILD, LOCAL 71, AMERI-CAN NEWSPAPER GUILD, C. I. 0.,1 PETITIONERCase No. 13-RC-577.Decided July 12,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held beforePhilip Licari, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Sections 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent the employees in the EditorialDepartment of the Employer's newspaper, the Waukegan News-Sun.The parties generally agree as to the composition of the unit, butcannot agree upon the inclusion or exclusion of the sports editor,society editor, county editor, telegraph editor, and manager of theHighland Park office, all of whom the Employer contends aresupervisors.The sports editor and the society editor are in charge of the prepara-tion and make-up of the sports page and society page, respectively.1The caption in this case is hereby amended to reflect the complete name of thePetitioner as indicated above.85 N. L. R. B., No. 28.157 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach has one assistant.They hire, discharge, and responsibly directthe work of their assistants.Accordingly, we find that the sportseditor and the society editor are supervisors within the meaning of theAct and we shall, therefore, exclude them from the unit.2The county editor gathers and writes local news. ,He receives newsstories from approximately 14 "stringer" correspondents, some ofwhom are paid by the week and some of whom are paid by the line forwhatever part of their material is published.The county editor'suncontradicted testimony was to the effect that he hires, discharges,and directs the work of the "stringer" correspondents.We find,therefore, that the county editor is a supervisor within the meaning ofthe Act and we shall exclude him from the unit.Betty Karger, the manager of the Highland Park office, is the onlyemployee in the Employer's branch office.Her office duties appearto be 'routine such as receiving classified advertisements for publicationand accepting payments for subscriptions. In addition, she coverslocal news events which she writes and submits to the paper for publi-cation.Although the Employer employs a local woman who has anextension telephone in her home to answer the telephone wheneverMiss Karger is out of the office, the record does not establish that MissKarger's routine direction of this employee constitutes her a super-visor as defined in the Act. In view of the fact that Miss Karger'sduties are substantially similar to those of the other editorial em-ployees, we shall include her in the unit.The telegraph editor is in charge of the telegraph desk.He selectsstories for publication from those received from the press services,edits the copy, and writes headlines.In addition, he writes a columnfor the newspaper.There are no employees under his direction.Hisduties are not concerned with labor relations or with over-all man-agement policies.Although he holds a responsible position withrespect to editorial matters, we find that he is neither a suprvisor nor amanagerial employee; accordingly; we shall include him in the unit.We find that all employees in the Editorial Department of theEmployer's newspaper, the Waukegan News-Suit, Waukegan, Illinois,including the telegi aph editor, and ' the manager of the HighlandPark office, but excluding the managing editor, news editor, sportseditor, society editor, county editor; and all other supervisors as de-fined in the Act; constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.2Matter of The Brooklyn Citizen,52 N. L. It. B.673, 676;Matter of Brooklyn DailyEagle,13 N. L. It.B. 974, 985. KEYSTONE PRINTING SERVICE-WAUKEGAN NEWS-SUNDIRECTION OF ELECTION159As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the. Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whether,or not they desire to be represented, for purposes of collective bar-gaining, by Chicago Newspaper Guild, Local 71, American NewspaperGuild, C. I. O.